 



Exhibit 10.5
EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”), entered into effective October 15,
2006, is between American Pacific Corporation, a Delaware corporation having its
principal place of business at 3770 Howard Hughes Parkway, Suite 300, Las Vegas,
Nevada 89109 (the “Company”), and Joseph Carleone, an individual residing at the
address set forth below his signature at the end of this Agreement (the
“Executive”) (collectively, “the parties”).

  1.   The Company’s Business

     The Company is engaged in the manufacture of specialty chemicals, including
perchlorate chemicals, sodium azide and HalotronTM fire suppression agents, the
design and manufacture of environmental protection products and other products
as may be acquired or developed over time, active pharmaceutical ingredients and
registered intermediates for commercial customers in the pharmaceutical
industry, and real estate development.

  2.   Period of Employment

               (a) Basic Term. The Company shall employ Executive to render
services to the Company as Executive Vice President and Chief Operating Officer
(“COO”), to perform such duties and responsibilities as may be assigned by the
Board of Directors and the Chief Executive Officer from the effective date of
this Agreement through September 30, 2009 (the “Term Date”), unless Executive’s
employment relationship with the Company terminates sooner as provided in
Section 5 below.
               (b) Annual Renewal. Each year the term and provisions of this
Agreement shall automatically extend for a total three-year period and unless
either party notified the other in writing to the contrary at least 30 days
prior to the applicable October date that it, or he, does not want the term to
so extend.

  3.   Position, Duties, Responsibilities

               (a) Service by Executive as a director on the Board of any
organization other than the Company, its subsidiaries or affiliates shall be
subject to the written consent of the CEO and AMPAC’s Board of Directors; and
such consent may be withdrawn should the CEO or AMPAC’s Board of Directors, in
its sole discretion determine Executive’s status as a member of such Board of
Directors is not in the best interests of the Company.
               (b) During his employment by the Company, except upon the prior
written consent of the Company, Executive will not (i) accept any other
employment, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that is or may be in
conflict with, or that might place Executive in a conflicting position to that
of, the Company. Without limitation, the Executive shall not act in any advisory
or other capacity for any individual, firm, association or corporation other
than the Company and its subsidiary corporations in matters in any way
pertaining to any business or undertaking in any

 



--------------------------------------------------------------------------------



 



way similar to or competitive with the business or activities of the Company and
its subsidiary or affiliated corporations or other business, (whatever the form,
LLC, LLP, etc.).
               (c) Other Activities. Executive represents and warrants that by
accepting employment with the Company he is not violating the terms of any
agreement, legal obligation, contractual, regulatory or statutory, including but
not limited to fiduciary duty implied expressly or by law; and to the extent a
contract or contracts exist between Executive and prior employees that contain
restrictions on future employment by Executive, such contracts or related
documents have been provided to the Company for its review.
               (d) Proprietary Information. “Proprietary Information” is all
information and any idea in whatever form, tangible or intangible, pertaining in
any manner to the business of the Company and its subsidiary corporations, or
its employees, clients, consultants, or business associates, which was produced
by any employee of the Company or its subsidiary corporations, in the course of
his or her employment or otherwise produced or acquired by or on behalf of the
Company or its subsidiary corporations. All Proprietary Information not
generally known outside of the Company’s organization, and all Proprietary
Information so known only through improper means, shall be deemed “Confidential
Information.” Without limiting the foregoing definition, Proprietary and
Confidential Information shall include, but not be limited to: (i) formulas,
teaching and development techniques, processes, trade secrets, computer
programs, electronic codes, inventions, improvements, and research projects;
(ii) information about costs, profits, markets, sales, and lists of customers or
clients; (iii) business, marketing, and strategic plans; and (iv) employee
personnel files and compensation information. Executive should consult any
Company procedures instituted to identify and protect certain types of
Confidential Information, which are considered by the Company to be safeguards
in addition to the protection provided by this Agreement. Nothing contained in
those procedures or in this Agreement is intended to limit the effect of the
other.
               (e) General Restrictions on Use. During the Period of Employment,
Executive shall use Proprietary Information, and shall disclose Confidential
Information, only for the benefit of the Company and as is necessary to carry
out his responsibilities under this Agreement. Following termination, Executive
shall neither, directly or indirectly, use any Proprietary Information nor
disclose any Confidential Information, except as expressly and specifically
authorized in writing by the Company. The disclosure or publication to anyone
who does not have a need to know, whether employed by the Company or not, of any
Proprietary Information through literature, speeches or discussion must be
approved in advance in writing by the Company.

  4.   Compensation.

               In consideration of the services to be rendered under this
Agreement, Executive shall be entitled to the following:
               (a) The Company shall pay Executive as compensation for services
a base salary at the annual rate of $306,800 (Three Hundred Six Thousand Eight
Hundred Dollars) (which includes an automobile allowance of $16,800), or at such
rate as the Compensation

2



--------------------------------------------------------------------------------



 



Committee of the Board of Directors may determine from time to time, should
automobile cost and operation fluctuate. Such salary shall be payable in
accordance with the standard payroll procedures of the Corporation. Once the
Corporation’s Compensation Committee of the Board of Directors has increased
such salary, it thereafter shall not be reduced. The annual compensation
specified in this Section 3, together with any increases in such compensation
that the Compensation Committee of the Board of Directors may grant from time to
time, is referred to in this Agreement as “Base Compensation.”
               (b) The Company shall review the Base Compensation the
anniversary each year of employment by Executive or at different intervals at
the discretion of the Board of Directors. Any increase in Executive’s Base
Compensation shall be made effective as soon as practicable after.
               (c) Executive shall be eligible (i) to participate in all of the
Company’s benefit plans made available to all employees generally, (ii) to
participate in all benefit plans made available to Company officers holding the
office of Vice President, Senior Vice President, Executive Vice President,
President, Chief Operating Officer, and Chief Executive Officer generally (to
the extent there are such generally-applicable benefit plans made available to
such company officers), and (iii) to receive perquisites of employment, as
established by the Company with the approval of the Board of Directors from time
to time.

  5.   Termination of Employment

               (a) Termination By Death. Executive’s employment shall terminate
upon the death of Executive. Company shall pay to Executive’s beneficiaries or
estate, as appropriate, compensation then due and owing as of the date of death,
and shall continue to pay Executive’s salary and benefits, through the second
full month after Executive’s death. As of the date of death, all stock options
available to Executive through the Term Date shall be deemed accelerated and
vested, and may be exercised by the appropriate representative of Executive’s
estate. Thereafter, all obligations of Company under this Agreement shall cease.
Nothing in this Section shall affect any entitlement of Executive’s heirs to the
benefits of any Life insurance, vested funds in Plans governed by provisions of
State or Federal laws, including but not limited to 401(K), deferred
compensation, pension, etc.
               (b) Termination By Disability. If, in the sole opinion of the
Company, Executive shall be prevented from properly performing his duties
hereunder by reason of any physical or mental incapacity for a period of more
than ninety (90) days in the aggregate in any twelve-month period, then, to the
extent permitted by law, Company may terminate Executive’s employment. Company
shall pay to Executive all compensation to which Executive is entitled through
the last day of the month in which the 90th day of incapacity occurs, and
thereafter, all of Company’s obligations under this Agreement shall cease.
Nothing in this Section shall affect Executive’s rights under any disability
plan in which he is a participant.
               (c) Termination For Convenience. The Company may terminate
Executive’s employment for its convenience prior to the Term Date. Should the
Company exercise that right:

3



--------------------------------------------------------------------------------



 



                    (i) The Company in an attempt to ease the Executive’s
transition, and upon receipt of a mutually satisfactory release, shall continue
to pay to Executive a sum of money equal to the Base Compensation (less the
amount allocated to the Automobile Allowance) for a period of three (3) years
from the date the employment relationship with the Company terminates (the
“Termination Date”). Provided, however, such payments by the Company shall be
offset, during the third year following the Termination Date, by earned income
realized by Executive from all sources other than directors’ fees paid by the
Company. In addition, the Company will pay the Executive a monthly amount equal
to the cost of COBRA under the medical plans offered by the Company for a period
of eighteen (18) months.
                    (ii) All shares of stock granted to Executive and all
unexercised options to purchase Company stock that are unvested at the time of
the termination of employment shall become fully vested and exercisable.
                    (iii) The payments described in this Section 5.c shall be
conditioned upon Executive’s continued compliance with the material obligations
described in this Agreement. Should Executive violate any such obligations, in
the good faith belief of the Company all payments shall cease
               (d) Termination By Company For Cause. At any time, and without
prior notice, the Company may terminate Executive’s employment For Cause (as
defined below). The Company shall pay Executive all compensation then due and
owing; thereafter, all of the Company’s obligations under this Agreement shall
cease. Termination for “Cause” shall mean termination of Executive’s employment
because of Executive’s (i) involvement in fraud, misappropriation or
embezzlement related to the business or property of the company; (ii) conviction
for, or guilty or “no contest” plea to, a felony; (iii) material breach of this
Agreement; (iv) a pattern of failure to substantially perform his duties under
this Agreement, provided, however, that if such Cause is reasonably curable, the
company shall not terminate Executive’s employment hereunder unless the Company
first gives notice of its intention to terminate and the grounds of such
termination, and the Executive has not, within thirty (30) days following
receipt of this notice, cured such Cause, to the satisfaction of the Company.
               (e) By Executive For His Convenience. At any time, Executive may
terminate the Period of Employment for any reason, with or without cause, by
providing Company thirty (30) days’ advance written notice. Company shall have
the option, in its complete discretion, to make termination of the Period of
Employment effective at any time prior to the end of such notice period,
provided Company pays Executive all compensation due and owing through the last
day actually worked, plus an amount equal to the base salary Executive would
have earned through the balance of the above notice period, thereafter, all of
Company’s obligations under this Agreement shall cease.
               (f) By Executive Following Change in Leadership. Executive may
terminate, without liability, the Period of Employment if another individual,
other than Executive, succeeds the current incumbent as President and Chief
Executive Officer of the Company, provided Executive gives Employer ninety
(90) days advance written notice of this

4



--------------------------------------------------------------------------------



 



reason for termination of his employment. If Executive resigns for this reason,
he will receive the benefits owed him upon occurrence of a “corporate
transition,” as set forth in Section 5(g) below.
               (g) Corporate Transition.
                    (i) Corporate Transition Defined. For purposes of this
Agreement, a “Corporate Transition” shall include any of the following
transactions to which the Company is a party: (A) a merger or consolidation in
which the Company is not the surviving entity and securities representing more
than fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities are transferred to a holder different from those who held
such securities immediately prior to such merger; (B) the sale, transfer or
other disposition of all or substantially all of the assets of the Company in
liquidation or dissolution of the Company; (C) any reverse merger in which the
Company is the surviving entity but in which securities representing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities are transferred to holder different from those who held
such securities immediately prior to such merger; or (D) any cash dividend paid
by the Company that, in the aggregate with all other dividends paid in any
twelve month period, is greater than the combined earnings of the Company for
the Company’s two fiscal years prior to such dividend payment date. In addition,
a Corporate Transaction shall also include a “Change of Control” as such term is
defined in the Company’s 2001 Stock Option Plan, a “Capital Change of the
Company” as such term is defined in the Company’s 1997 Stock Option Plan or a
“Corporate Capital Transaction” as such term is defined in the Company’s 1991
Stock Option Plan.
                    (ii) Acceleration of vesting at time of Corporate
Transition. Should a Corporate Transition take place, all shares of stock
granted to Executive and all unexercised options to purchase Company stock
granted to the Executive that are unvested at the time of the Corporate
Transition shall become fully vested and exerciseable.
                    (iii) Benefits Upon Occurrence of Corporate Transition. Upon
the occurrence of a Corporate Transition and subject to the obligations in
Section 6.d.-e. below, Executive shall be entitled to the benefits described in
Section 5.c above, regardless of whether the Executive’s employment is
terminated in connection with such Corporate Transition.

  6.   Termination Obligations

               (a) Return of Company’s Property. Executive hereby acknowledges
and agrees that all personal property, including, without limitation, all books,
manuals, records, reports, notes, contracts, lists, blueprints, and other
documents, or materials, or copies thereof, and equipment furnished to or
prepared by Executive in the course of or incident to Executive’s employment,
belong to Company and shall be promptly returned to Company upon termination of
Executive’s employment.
               (b) Representations and Warranties Survive Termination of
Employment. The representations and warranties contained herein shall survive
termination of Executive’s employment and expiration of this Agreement.

5



--------------------------------------------------------------------------------



 



               (c) Cooperation in Pending Work. Following termination of
Executive’s employment for any reason, Executive shall fully cooperate with
Company in all matters relating to the winding up of pending work on behalf of
Company and the orderly transfer of work to other employees of Company.
Executive shall also cooperate in the defense of any litigation, judicial or
administrative, brought by any third party against Company that relates in any
way to Executive’s knowledge, acts or omissions or duties while employed by
Company. If Executive’s cooperation in the defense of any such action requires
more than ten (10) hours of Executive’s time, the Executive and Company shall
agree on appropriate remuneration for Executive’s time and expenses.
               (d) Noncompetition. Executive acknowledges and agrees that during
his employment with the Company, he has had access to confidential information
and the activities forbidden by this subsection would necessarily involve the
improper use and disclosure of this confidential information. To forestall this
use or disclosure, Executive agrees that during the Period described in
Section 5.c when payments to Executive are being made, or for two years after
the termination of Executive for reasons other than for Company’s, the Executive
shall not, directly or indirectly, (i) divert or attempt to divert from the
Company (or any Affiliate) any business of any kind in which it is engaged;
(ii) employ or recommend for employment any person employed by the Company (or
any Affiliate); or (iii) engage in any business activity that is competitive
with the Company (or any Affiliate) in any state where the Company can
demonstrate its intention to conduct business, unless Executive can prove that
any of the above actions was done without the use of confidential information.
In addition to the above restrictions on competitive activity, and regardless of
whether any use of confidential information is involved, Executive agrees that
during the Payment Period referred to in Section 5(c)(ii) shall not, directly or
indirectly, (i) solicit any customer of the Company (or any Affiliate) known to
Executive (while he was employed by the Company) to have been a customer with
respect to products or services competitive with products or services offered by
the Company; or (ii) solicit for employment any person employed by the Company
(or any Affiliate).
               (e) Confidential Information.
                    (i) The Executive shall never, either during the Term of the
Executive’s Employment by the Company or thereafter, use or employ for any
purpose or disclose to any other individual or entity any Confidential
Information. The Executive acknowledges and agrees that all Confidential
Information is proprietary to the Company, is extremely important to the
Company’s business, and that the use by or disclosure of such Confidential
Information to a Competitor could materially and adversely affect the Company,
its business and its customers.
                    (ii) For purposes of this Agreement, the term “Company”
shall refer to the Company and subsidiary corporations, and any other
corporation or entity that is owned, controlled or affiliated, directly or
indirectly, by the Company or that is under common ownership or control with the
Company.
                    (iii) For purposes of this Agreement, the term “Confidential
Information” shall mean information in any form that is not generally known to
the public that relates to the Company’s past, present or future operations,
processes, products or services, or to

6



--------------------------------------------------------------------------------



 



any research, development, manufacture, purchasing, accounting, engineering,
marketing, merchandising, advertising, selling, leasing, financing or business
methods or techniques (including without limitation customer lists, records of
customer services, usages and requirements, sketches and diagrams of Company or
customer facilities and like and similar information relating to actual or
prospective customers) that is or may be related thereto. All information
disclosed to the Executive or to which the Executive obtains access during any
Term of the Executive’s Employment with the Company, whether pursuant to this
Agreement or otherwise, or to which the Executive obtains access by reason of
his employment by the Company, that the Executive has a reasonable basis to
believe is or may be Confidential Information, shall be presumed for purposes of
this Agreement to be Confidential Information.

  7.   Notices

               All notices or other communications required or permitted
hereunder shall be made in writing and shall be deemed to have been duly given
if delivered by hand or mailed, postage prepaid, by certified or registered
mail, return receipt requested, and addressed to the Company:

      American Pacific Corporation
3770 Howard Hughes Parkway, Suite 300
Las Vegas, NV 89109

and to Executive at:
               The Executive’s address as set forth on the signature page to
this Agreement.
     Executive and the Company shall be obligated to notify the other party of
any change in address. Notice of change of address shall be effective only when
made in accordance with this Section.

  8.   Entire Agreement

               This Agreement is intended to be the final, complete, and
exclusive statement of the terms of Executive’s employment by The Company.
Except for any stock option agreements and other agreements independently
evidencing a loan or other obligation, to or by the parties hereto, this
Agreement supersedes all other prior and contemporaneous agreements and
statements pertaining in any manner to the employment of Executive and it may
not be contradicted by evidence of any prior or contemporaneous statements or
agreements. To the extent that the practices, policies, or procedures of
Company, now or in the future, apply to Executive and are inconsistent with the
terms of this Agreement, the provisions of this Agreement shall control.

  9.   Amendments, Waivers

               This Agreement may not be modified, amended, or terminated except
by an instrument in writing, signed by Executive and by the CEO pursuant to
authorization signed by

7



--------------------------------------------------------------------------------



 



the CEO. No failure to exercise and no delay in exercising any right, remedy, or
power under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, or power under this Agreement
preclude any other or further exercise thereof, or the exercise of any other
right, remedy, or power provided herein or by law or in equity.

  10.   Assignment; Successors and Assigns

               Executive agrees that he will not assign, sell, transfer,
delegate or otherwise dispose of, whether voluntarily or involuntarily, or by
operation of law, any rights or obligations under this Agreement, nor shall
Executive’s rights be subject to encumbrance or the claims of creditors. Any
purported assignment, transfer, or delegation shall be null and void. Nothing in
this Agreement shall prevent the consolidation of the Company with, or its
merger into, any other corporation, or the sale by the Company of all or
substantially all of its properties or assets, or the assignment by the Company
of this Agreement and the performance of its obligations hereunder to any
successor in interest. In the event of a change in ownership or control of the
Company, the terms of this Agreement will remain in effect and shall be binding
upon any successor in interest. Notwithstanding and subject to the foregoing,
this Agreement shall be binding upon and shall inure to the benefit of the
parties and their respective heirs, legal representatives, successors, and
permitted assigns, and shall not benefit any person or entity other than those
enumerated above.

  11.   Severability; Enforcement

               If any provision of this Agreement, or the application thereof to
any person, place, or circumstance, shall be held by a court of competent
jurisdiction to be invalid, unenforceable, or void, the remainder of this
Agreement and such provisions as applied to other persons, places, and
circumstances shall remain in full force and effect.

  12.   Governing Law

               The validity, interpretation, enforceability, and performance of
this Agreement shall be governed by and construed in accordance with the law of
the State of Nevada.

  13.   Arbitration

               Any claim or controversy between Executive and Company or its
successor arising under or in connection with this Agreement shall be settled by
arbitration in accordance with the then current Employment Dispute Resolution
Rules of the American Arbitration Association and shall be the exclusive remedy
for all Arbitrable Claims. Company and Executive agree that arbitration shall be
held in or near Clark County, Nevada, before an arbitrator licensed to practice
law in the State of Nevada. The arbitrator shall have authority to award or
grant legal, equitable, and declaratory relief. Such arbitration shall be final
and binding on the parties. The Federal Arbitration Act shall govern the
interpretation and enforcement of this section pertaining to Arbitration.
               This Agreement to arbitrate survives termination of Executive’s
employment.

8



--------------------------------------------------------------------------------



 



               In any dispute arising under or in connection with this
Agreement, the prevailing party shall be entitled to recover all costs and
reasonable attorney’s fees.
               In the event Executive elects to file suit over a dispute covered
by this Section, the Company shall have the option to seek an order from any
court of competent jurisdiction, or proceed to defend the case filed by the
Executive who agrees herein to waive trial by jury and proceed to a trial by
judge without jury.

  14.   Acknowledgment of Parties

               The parties acknowledge (a) that they have consulted with or have
had the opportunity to consult with independent counsel of their own choice
concerning this Agreement, and (b) that they have read and understand the
Agreement, are fully aware of its legal effect, and have entered into it freely
based on their own judgment and not on any representations or promises other
than those contained in this Agreement, with the exception of the Offer Letter
dated September 5, 2006 which is incorporated herein by reference and attached
hereto.

  15.   Date of Agreement

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

             
 
  “Company”        
 
  AMERICAN PACIFIC CORPORATION        
 
           
 
  /s/ John R. Gibson                  
 
  By: John R. Gibson        
 
                Title: Chairman, President and CEO    
 
           
 
  “Executive”        
 
           
 
  /s/ Joseph Carleone                  
 
  Joseph Carleone        
 
           
 
 
 
       
 
           

9